DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 11/29/22 is acknowledged.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the replacement drawings on 3/16/22 appear to be for a different application. The drawings on 12/23/21 looks appropriate. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 6, 8, 18-22, 24, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US 2003/0184362) in view of Thorp (US 2008/0239802).
Regarding claims 1 and 21, fig. 4 of Kwon teaches a voltage generating circuit comprising: an assist circuit [410] configured to generate an assist signal [at output of 410] indicating an enable mode, when a first power supply voltage [at + terminal of 420] is lower than an assist reference voltage [VREF] (par. 71 describes where 410 turns on 440 when VCCA<VREF); a compensation circuit [440] configured to generate a compensation signal based on the first power supply voltage, based on the assist signal indicating the enable mode; an internal voltage converter [VCCA] configured to generate a regulated voltage [to 460] based on the first power supply voltage; wherein the compensation signal compensates the regulated voltage. Kwon does not teach where the voltage propagates to a charge pump circuit. However, fig. 7A of Thorp teaches a charge pump circuit receiving a voltage and configured to generate a pump voltage. In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating the charge pump as receiving a voltage as taught in Thorp for the purpose of utilizing a suitable and well-known type of load for a generated voltage. 
Regarding claim 2, the combination as indicated above teaches wherein the compensation circuit is further configured to: compensate for a current capacity of the internal voltage converter by providing a driving current for charge pumping to the charge pump circuit based on the compensation signal.
Regarding claims 3 and 22, the combination as indicated above teaches wherein the internal voltage converter is further configured to: generate the regulated voltage based on an enable signal [ENS] that controls a regulating operation, based on the first power supply voltage, based on a second power supply voltage [VCC] lower than the first power supply voltage (par. 17 describes when VCC drops), and based on a reference voltage [VREF] corresponding to the regulated voltage.
Regarding claims 5 and 24, the combination as indicated above teaches wherein the assist circuit is further configured to: when the first power supply voltage is lower than the assist reference voltage, set a voltage level of the assist signal as a first voltage level indicating the enable mode; and when the first power supply voltage is greater than or equal to the assist reference voltage, set the voltage level of the assist signal as a second voltage level indicating a disable mode (par. 71).
Regarding claims 6 and 25, the combination as indicated above teaches wherein the first voltage level corresponds to a ground voltage, and wherein the second voltage level corresponds to the first power supply voltage.
Regarding claim 8, the combination as indicated above teaches wherein the compensation circuit includes at least one fourth PMOS transistor [440] connected between a power node configured to receive the first power supply voltage and a tenth node at which the compensation signal is generated, and wherein each of the at least one fourth PMOS transistors operates in response to the assist signal.
Regarding claims 18-20, these claims are merely methods to operate the circuit having structure recited in claims 1-3, 5, 6, and 8.  Since the combination above teaches the structure, the methods to operate such a circuit are similarly disclosed.


Claim(s) 10, 11, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Thorp in view of Lu (US 2021/0036168).
Regarding claims 10 and 26, Kwon in view of Thorp teaches the device as indicated above and further teaches a plurality of charge pump circuits 702 configured to independently perform charge pumping with switches 704 receiving pump control signals C. Kwon in view of Thorp does not teach the charge pump details claimed wherein the charge pump circuit is configured to generate the pump voltage based on a clock signal as claimed. However, fig. 3 of Lu teaches charge pump transistors receiving clk and clk_bar. In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating the charge pump clocking as taught in Lu for the purpose of utilizing a suitable and well-known type of charge pump control. 
	Regarding claim 11, the combination as indicated above teaches wherein the first charge pump circuit includes a switch [704] and first to 2M-th transistors connected in series [304, 306, 308, 310] between a node configured to receive the regulated voltage and a node at which the pump voltage is generated, wherein the switch is configured to output the regulated voltage to the first transistor based on the first pump control signal [C], wherein odd-numbered transistors of the first to 2M-th transistors are controlled by the first clock signal, wherein even-numbered transistors of the first to 2M-th transistors are controlled by the first clock-bar signal, and wherein "M" is a natural number.
	
Allowable Subject Matter
Claims 4, 7, 9, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huang (US 2021/0295785) describes a display panel and display apparatus. Wu (US 2009/0079492) describes an electronic system capable of compensation. Lee (US 11,490,488) describes a switching driving circuit and driving method of switching driving circuit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIBIN CHEN/Primary Examiner, Art Unit 2896